FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                        UNITED STATES CO URT O F APPEALS
                                                                     November 6, 2007
                                                        Elisabeth A. Shumaker
                            FO R TH E TENTH CIRCUIT         Clerk of Court




    PH ILLIP A . N O V A K,

               Plaintiff-Appellant,

      v.                                                   No. 07-1121
                                                    (D.C. No. 05-cv-2261-EW N)
    M ICH AEL J. ASTRU E, *                                  (D . Colo.)
    Commissioner of Social Security,

               Defendant-Appellee.



                               OR D ER AND JUDGM ENT **


Before HA RTZ, Circuit Judge, BROR BY, Senior Circuit Judge and
T YM K O VIC H, Circuit Judge.


           Phillip Novak appeals from an order of the district court affirming the

Commissioner’s denial of disability insurance benefits and supplemental security




*
     Pursuant to Fed. R. App. P. 43(c)(2), M ichael J. Astrue is substituted for
Jo Anne B. Barnhart as appellee in this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
income. W e have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. § 1291,

and affirm the district court’s judgment.

                                            I.

      M r. Novak claims disability as of November 30, 2001, from a shoulder

injury, lumbrosacrial spodylosis, spinal stenosis, and a possible SI (sacroiliac)

joint injury. After a hearing, an administrative law judge (ALJ) concluded at step

five of the five-step sequential evaluation process, see 20 C.F.R. 404.1520;

Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (explaining the five-

step process), that M r. Novak was not disabled because he retained the residual

functional capacity (RFC) to perform a significant range of work. The Appeals

Council denied review, and the district court affirmed the ALJ’s decision.

      Because the Appeals Council denied review, the ALJ’s decision is the final

agency decision. Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003). Our

review of the agency’s decision is limited to determining whether it is supported

by substantial evidence and whether the Commissioner applied the correct legal

standards. M adrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006). In making

these determinations, “we neither reweigh the evidence nor substitute our

judgment for that of the agency.” Casias v. Sec’y of Health and Hum an Servs.,

933 F.2d 799, 800 (10th Cir. 1991).




                                            -2-
                                           II.

      M r. Novak argues on appeal that the ALJ (1) failed to adequately explain

why he did not meet a listed impairment; (2) incorrectly assessed his credibility

and subjective complaints of pain; and (3) improperly posed a hypothetical

question to the vocational expert (VE) that did not include all of his impairments.

      M r. Novak advanced these same arguments before the district court, and the

court rejected them all. Indeed, the court explained that the ALJ adequately

discussed why M r. Novak did not meet the criteria of a listed impairment,

correctly assessed his credibility in light of the substantial evidence in the record,

and posed a hypothetical question to the VE that accurately reflected M r. Novak’s

limitations. See Aplt. A pp. at 685-724.

      The district court’s analysis of these claims was detailed, accurate, and

complete. M oreover, the district court employed the same standard that governs

our review, and we see no reason to repeat that analysis here. Accordingly,

having reviewed the parties’ briefs, the administrative record, and the relevant

legal authority, we affirm the district court’s judgment for substantially the same

reasons as those articulated in its order dated February 2, 2007.

      M r. Novak’s motion to proceed on appeal in forma pauperis is granted.


                                                     Entered for the Court

                                                     Timothy M . Tymkovich
                                                     Circuit Judge

                                           -3-